        Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
                                        :
 UNITED STATES OF AMERICA               :
                                        :
             - v. -                     :
                                        :
 RANDY TORRES,                          :
         a/k/a “Rico,”                  :             S8 16 Cr. 809 (VM)
 WALSTON OWEN,                          :
         a/k/a “Purpose,”               :
         a/k/a “Purp,” and              :
 CHARLES VENTURA,                       :
         a/k/a “Gutta,”                 :
                                        :
                   Defendants.          :
 -------------------------------------- x



     THE GOVERNMENT’S REPLY IN SUPPORT OF ITS MOTIONS IN LIMINE




                                    GEOFFREY S. BERMAN
                                    United States Attorney
                                    Southern District of New York
                                    One St. Andrew’s Plaza
                                    New York, New York 10007




Jessica Fender
Anden Chow
Jacqueline Kelly
Assistant United States Attorneys
        – Of Counsel –
             Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 2 of 16



                                                   TABLE OF CONTENTS


ARGUMENT .................................................................................................................................. 1
   I. The Co-Conspirator Statements Are Admissible .................................................................... 1
   II. The Chafla and Suazo Murders Should Be Admitted Against All Trial Defendants ............ 3
   III. The Court Should Admit Evidence of Certain of Owen’s Arrests ....................................... 5
   IV. Portions of Victim-1’s Recorded Phone Call Should Be Admitted ..................................... 8
   V. The Court Should Admit Evidence Regarding Torres’ Flight from Prosecution ................ 11
CONCLUSION ............................................................................................................................. 14




                                                                      i
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 3 of 16



       The Government respectfully submits this reply brief in further support of its motions in

limine (see Dkt. No. 395). Because many of these issues were addressed in the Government’s

initial motion and its responses to the defendants’ motions in limine, the Government will endeavor

to address only new issues raised by the defense’s responses.

                                           ARGUMENT

       I. The Co-Conspirator Statements Are Admissible

       In defendant Randy Torres’ response (see Dkt. No. 418), Torres reiterates his request that

the Court require the Government to “immediately” identify all co-conspirator statements. The

Government has addressed this argument at length. Suffice it to say that the demand for

“immediate” identification of all possible co-conspirator statements and social media exhibits is

not warranted, nor is it feasible; the Government will produce its exhibits, including those drawn

from social media, sufficiently in advance of trial to enable the defense to object to those exhibits,

should the defense believe it has a valid basis to do so.

       As the Government also noted, the statements it seeks to introduce—examples of which

were provided to the Court—can and should be admitted at trial under Rule 801(d)(2)(E). In

response, Torres points to a social media conversation between “Bukc Rolla” and Trial Defendant

Walston Owen, arguing that the conversation is merely a “social endeavor” not in furtherance of

the conspiracy, and thus not admissible. (See Dkt. No. 418 at 3-4.) That argument is repeatedly

contradicted by the very excerpt the defense cites. The conversation begins with Owen verifying

his leadership lineup and establishing his bona fides to someone using the name “Bukc Rolla.”1


1
        It bears noting that one of Owen’s many Facebook vanity names, in addition to
“stratfordbeiing.cripin” is “Purp Rolla,” “Purp” being a reference to his street name, “Purpose,”
and “Rolla” being a reference to those who belong to the Rollin’ 30s set of the Crips. The spelling

                                                  1
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 4 of 16



Owen confirms that “rico”—the street name of Trial Defendant Randy Torres—is indeed Owen’s

“OG,” which cooperating witness testimony at trial will establish is a reference to an “Original

Gangsta,” a high-ranking leadership role within the Rollin’ 30s Enterprise. Bukc Rolla confirms

that as a Rollin’ 30s member himself, Torres also is ranked above Bukc Rolla – Torres is “basically

all our OG.” Owen claims that he, too, is a high-ranking member of the Rollin’ 30s: “I’m a OG

Too Cuz.” In response, Bukc Rolla states that he is messaging Owen to strengthen ties amongst

the members of the Rollin’ 30s Enterprise, some of whom do not personally know each other.

Specifically, Bukc Rolla is trying to “reach out to every Trey owe 2 I can reach” because the

connections amongst members of the Enterprise are weakening—that is, “faded”—and Bukc Rolla

expresses his belief that it is important that members of the Rollin’ 30s (the “30z”) maintain strong

bonds and get to “know each otha.” These statements, which serve to “provide reassurance” and

“foster trust and cohesiveness,” further the goals of the Enterprise and clearly are admissible. See

United States v. Maldonado-Rivera, 922 F.2d 934, 958-59 (2d Cir. 1990).

       In any event, the defense will be equipped to raise specific issues with the co-conspirator

statements prior to the start of trial, should they wish to do so. But for all of the reasons already

stated, the Court should admit co-conspirator statements in the categories identified by the

Government in its motions in limine.




of the name “Bukc” also signifies Rollin’ 30s membership: members of the Crips refuse to type
the letters “ck” next to each other, as “ck” is taken to stand for the term “Crip killer.” Thus, in this
instance, the letters have been inverted.
2
        Cooperator testimony at trial will establish that “Trey owe” is a reference to the number 30
(“trey” standing for the number “3” and “owe” spelling out the letter “O”), and is yet another
reference to the Rollin’ 30s.
                                                   2
          Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 5 of 16



II. The Chafla and Suazo Murders Should Be Admitted Against All Trial Defendants

        For the reasons set forth in the Government’s motions in limine, evidence of the murders

of Victor Chafla and Nestor Suazo is admissible against the Trial Defendants, who have been

charged with participating in a racketeering conspiracy in which murder was one of the

conspiracy’s objects.

        The response from Torres, seeking only to preclude the admission of the Suazo homicide

against him, misapprehends the law and the relevant facts. In particular, Torres focuses on the

notion that the incident resulting in Suazo’s death “was to begin as a fight, not a shooting,” and

that “[f]isticuffs” are not racketeering acts. (See Dkt. No. 418 at 6.) This argument, which appears

to be based on Torres’ own self-serving version of that night’s events, misses the mark entirely.

Even assuming arguendo that Torres’ version of events is true, 3 the planned assault of an

individual within the Rollin’ 30s who was perceived by Torres as challenging his leadership and

thereby diminishing his status in the Enterprise certainly is admissible evidence of the charged

Enterprise. The defense does not address the primary point: evidence of the Suazo homicide, as

alleged, is direct proof of one of the elements the Government is required to prove to sustain its

burden.    Instead, the defense takes issue with the strength of the proof, stating that the

Government’s case is based “solely on unreliable and inconsistent hearsay.” Respectfully, that is

an issue for the jury to decide. It does not change the law, which makes clear that this evidence—

which the Government believes will establish beyond a reasonable doubt at trial that Torres


3
       Many of the statements Torres makes in his brief—for instance, that the “incident was to
begin as a fight,” that the fight “did not follow normal protocol by simply using one’s fists,” and
that Torres and unnamed “others” “carried no weapons when they met with the ‘Certified Harlem
Crips’”—appear to be based entirely on Torres’ own self-serving statements. The Government is
unaware of any extrinsic evidence to support Torres’ claims; thus, the only way in which Torres
could make such claims at trial is if he intends to take the stand and testify as to these alleged facts.
                                                   3
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 6 of 16



ordered his co-conspirators to get the gun which resulted in Suazo’s death—is admissible against

Torres and the other Trial Defendants.

       Ventura, by contrast, argues that evidence of the murders should not be admitted against

him because he “did not commit” the murders, and such evidence would be “highly prejudicial.”

But Ventura was directly involved in a number of violent incidents, including the attempted murder

of someone he believed to be an opposing gang member (during which he shot and seriously

injured Victim-1), and evidence relating to this equally inflammatory incident will be introduced

at the trial. Nor does the introduction of evidence of murders committed by RICO co-conspirators

serve to create “substantial spillover prejudice for a defendant not charged with those murders.”

United States v. Cortesiano, 2012 WL 1450401, at *4 (E.D.N.Y. Apr. 26, 2012). Moreover,

Ventura’s continued affiliation and support of the Rollin’ 30s after these murders were committed

is direct evidence of a continued agreement to participate in the racketeering conspiracy charged

in Count One. For all of these reasons, his argument should be rejected.

       The Court should also reject Ventura’s request for a “limiting instruction,” as he is not

entitled to one, nor does he propose any appropriate language. However, to the extent Ventura

seeks assurances that there will be “no suggestion” from the Government that Ventura committed

these murders at trial, the Government—having no evidence at this time to suggest Ventura’s direct

involvement in those murders—agrees that no such argument will be made to the jury.4




4
        Ventura states in passing that he “had no prior knowledge about these incidents.” The
Government is not in any position to confirm the truth of that self-serving statement, and notes
that should Ventura wish to make such an argument to the jury, Ventura would have to take the
stand and to testify to that effect.
                                                4
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 7 of 16



III. The Court Should Admit Evidence of Certain of Owen’s Arrests

        Owen, writing in response to the Government’s Rule 404(b) notice, argues that his

November 2008 and July 2015 arrests for weapons charges should not be admitted, both because

the charges were dismissed and because these charges are “not necessary to prove the elements”

of the crimes with which Owen is charged. As the Government addressed the basis for admitting

evidence of each of these crimes in detail in its response brief, it will endeavor to be concise here.

        With regard to Owen’s argument that the evidence of his 2008 and 2015 gun arrests is “not

necessary” to prove the Government’s case, respectfully, that is not the standard by which the

evidence is judged. The defense does not cite, nor is the Government aware of any law to support,

the notion that only “necessary” evidence may be introduced to establish the elements of a charged

crime. A defendant cannot prevent the Government from introducing relevant and otherwise

admissible evidence simply because he believes it is not “necessary,” nor can he dictate the terms

of his trial. Evidence like this—that is, evidence establishing the relationship and trust between

co-conspirators, the use of and access to firearms as tools of the trade, etc.—goes to the core of

the facts the Government must establish beyond a reasonable doubt, and it is precisely the type of

evidence the jury will expect to see in a trial such as this. See, e.g., Old Chief v. United States, 519

U.S. 172, 188 (1997) (describing “the need for evidence in all its particularity to satisfy the jurors’

expectations about what proper proof should be.”). The Second Circuit has routinely approved the

admission of previous crimes committed by co-conspirators to “explain how a criminal

relationship developed” and “help the jury understand the basis for the co-conspirator’s

relationship of mutual trust.” United States v. Pipola, 83 F.3d 556, 566 (2d Cir. 1996); see also,

e.g., United States v. Rosa, 11 F.3d 315, 334 (2d Cir. 1993) (courts have “repeatedly” allowed

other act evidence “in order to help explain how the illegal relationship between participants in the
                                                   5
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 8 of 16



crime developed, or to explain the mutual trust that existed between coconspirators”); United

States v. Fabian, 312 F.3d 550, 557 (2d Cir. 2002) (affirming admission of prior drug dealing

convictions in robbery case where evidence showed co-conspirators’ “long-standing friendship”

and “made the allegation that [one co-conspirator] had served as a tipster for the robbery more

likely”). For all of these reasons, Owen’s “necessity” argument should be rejected.

       Many of the arguments made by Owen in which he seeks to characterize and limit the

import of this evidence are equally unavailing. For instance, he argues that his July 2015 arrest is

irrelevant, because he was “not present inside the apartment when these firearms were

recovered”—a statement which handily sidesteps the fact that the firearms were recovered inside

Owen’s apartment, and that cooperating witness testimony is expected to establish that Owen

routinely kept firearms for the general use of the Rollin’ 30s at his home. The argument also

ignores that this arrest occurred in the summer of 2015, in the midst of a series of violent acts

perpetrated by the Rollin’ 30s against Opposing Crews.

       Owen next takes issue with the fact that the charges stemming from the 2008 and 2015

incidents were dismissed. But this, too, is irrelevant. C.f. United States v. Coonan, 938 F.2d 1553,

1563 (2d Cir. 1991) (acquittal in state court of murder does not preclude federal authorities from

charging same offense as predicate act in RICO prosecution); United States v. Burden, 600 F.3d

204, 229 (2d Cir. 2010) (“Under the dual sovereignty principle, a defendant may be prosecuted for

the same conduct by more than one sovereign . . . because breaking the laws of each constitutes

separate offenses.”). Here, these incidents—both being occasions in which Owen was found to be

with known members of the Rollin’ 30s Enterprise who were in possession of multiple firearms—

are direct evidence of the racketeering conspiracy with which he is currently charged.



                                                 6
            Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 9 of 16



        Owen goes on to claim that if evidence relating to these arrests be admitted, the Court must

also admit the fact that the cases were dismissed. But any number of factors may lead to a decision

to dismiss an arrest, and many of these factors have nothing to do with the facts as perceived by

the witnesses or the strength of the case against the defendant. To admit evidence as to the ultimate

disposition of a state case—a distinct and ultimately irrelevant prosecution—would create a

significant risk of jury confusion. See United States v. Rodriguez, 582 F. Supp. 2d 486, 487

(S.D.N.Y. 2008) (VM) (granting Government motion in limine to preclude the defendants from

introducing evidence about or otherwise eliciting or referring to the dismissals of defendants’ prior

arrests).

        Finally, Owen argues that this evidence, if admitted, will be highly prejudicial to him.

Given the nature of the charges he is facing, which include his participation in a years-long, violent

racketeering conspiracy involving murders and attempted murders, as well as firearms charges

relating to a drive-by shooting in which Owen seriously injured two innocent bystanders, it cannot

seriously be argued that evidence relating to two prior gun arrests is unfairly prejudicial. See

United States v. Roldan Zapata, 916 F.2d 795, 804 (2d Cir. 1990) (“Other act” evidence that is

neither “more sensational” nor “more disturbing” than the charged crimes is not unfairly

prejudicial); United States v. Williams, 205 F.3d 23, 33-34 (2d Cir. 2000) (same). Indeed, “[e]ven

the introduction of evidence of murders committed by RICO co-conspirators does not create

substantial spillover prejudice for a defendant not charged with those murders.” United States v.

Cortesiano, 2012 WL 1450401, at *4 (E.D.N.Y. Apr. 26, 2012).

        Should the Court determine that these incidents cannot be introduced as direct evidence,

but only under Rule 404(b), the Government will work with the defense to draft an acceptable

limiting instruction.
                                                  7
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 10 of 16



IV. Portions of Victim-1’s Recorded Phone Call Should Be Admitted

        As detailed in the Government’s motion in limine, the statements in Victim-1’s recorded

phone call regarding his Rollin’ 30s membership and the shooting by Ventura (“Charlie”) are

admissible as co-conspirator statements and statements against penal interest. Torres and Ventura

have opposed this motion. Torres argues that the first portion of the call, during which Victim-1

discusses his membership in the Silent Murder Gangster Crips, is inadmissible as irrelevant. Both

Torres and Ventura argue that the second portion of the call, during which Victim-1 discusses the

shooting is also inadmissible as hearsay and speculation. These arguments fail.

        As an initial matter, the Government agrees that certain portions of the call need not be

admitted at trial. Rather, these portions were provided to the Court to assist the Court in

understanding the necessary context and background to the call, and to establish that the call was,

indeed, between co-conspirators and therefore admissible under Rule 801(d)(2)(E). See Bourjaily

v. United States, 483 U.S. 171, 178-79 (1987) (“Congress has decided that courts may consider

hearsay” in making preliminary factual determinations relevant to Rule 801(d)(2)(E)).

Specifically, as to the portion of the call between Victim-1 and “Katchee,” the Government only

seeks to admit the portion of the call where Victim-1 initially identifies himself in the pre-recorded

announcement as a “Big Crip” and goes on to give his name as                                 (see Ex.

1 at p. 2 ll. 1–9), and then identifies himself as “Silent Murder Gangsta Crip, OG gangster” (id. at

p. 3, ll. 1–3).

        Moreover, the Government is not seeking to admit any of the portion of the call in which

Katchee and Pun talk amongst themselves. (id. at 4–7). These pages were provided because they

are important to the Court’s understanding of the remainder of the call. For instance, at page 6,

Katchee represents repeatedly that “        ” is “official Crip.” And at page 7, Pun tells Katchee
                                                  8
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 11 of 16



that Victim-1 cannot be disciplined (“I can’t even give him a violation”) because he had been shot

and is not in good shape (“. . . he got shot, so I can’t even touch him, bro . . .”). These statements,

while not independently admissible, provide crucial context for the call. They, along with Victim-

1’s statements earlier in the call, identify Vicitm-1 as a Rollin’ 30s member who has recently been

shot.5

         With that background, the remainder of the call—during which Victim-1 discusses his

shooting with a fellow gang member—is admissible as a co-conspirator statement, because (1) “a

conspiracy existed that included the defendant and the declarant;” (2) “the statement was made

during the course of and in furtherance of that conspiracy.” United States v. Gigante, 166 F.3d 75,

82 (2d Cir. 1999); see Bourjaily, 483 U.S. at 175.

          First, as set forth in the Government’s motion in limine, the evidence at trial will show

that both Victim-1 and Ventura were members of the same conspiracy. This conspiracy is the

same, or at the very least, factually intertwined with the charged Rolled 30’s racketeering

conspiracy. United States v. Stratton, 779 F.2d 820, 829 (2d Cir. 1985). Victim-1, as he stated in

the call, is part of the Silent Murder Gangster Crips (“SMC”) and Ventura is a member of the

Stratford line-up of the Harlem Mafia Crips (“HMC”)—both subsets of the Rollin’ 30s who are

closely allied with each other. Indeed, as evidenced during the recorded call, because of the

relationship between SMC, Victim-1 freely went to Stratford Avenue after he was shot, and he

visited with members of the Stratford HMC line-up who were eager and willing to recount to

Victim-1 that they had “just shot some Blood n***** over there,” whom Victim-1 identifies as

“Don.”


5
      The shooting of Victim-1 occurred on or about September 6, 2019 and the recorded call
was made on or about October 22, 2017.
                                                  9
        Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 12 of 16



       Ventura incorrectly argues that the Government has to establish a “specific” criminal

agreement between Victim-1 and Ventura and that, in order for the call to be admitted, Victim-1

would have to be discussing a “specific criminal conspiracy with Ventura.” These arguments

overstate the legal standard: all that is required is a conspiracy existed between the defendant and

the declarant. The evidence of that conspiracy may be supported by inadmissible hearsay. See

Bourjaily, 483 U.S. at 178-79 (“Congress has decided that courts may consider hearsay” in making

preliminary factual determinations relevant to Rule 801(d)(2)(E)).

       Second, it is likewise clear that Victim-1’s statements were made in furtherance of the

conspiracy. Victim-1’s statements center on a significant event in the conspiracy—Ventura’s

targeting and shooting of a known rival, during which Ventura inadvertently injured one of their

own. In addition, Victim-1 and Katchee discussed the current status of the Stratford Rollin’ 30s

line-up, as their leader “Purp” (Walston Owen) was currently incarcerated. These statements

further the purposes of the Enterprise to apprising another member of the conspiracy of current

events and promoting cohesiveness. See United States v. Salerno, 868 F.2d 524, 535-37 (2d Cir.

1987); United States v. Simmons, 923 F.2d 934, 945 (2d Cir. 1991).

       Ventura and Torres argue that these statements are nonetheless inadmissible because they

contain speculation by Victim-1 as to what happened. Nothing in the actual content of the call,

however, supports that assertion. Rather, Victim-1 is reporting actual events as they happened—

including what he was told by his co-conspirators when he went to Stratford after the shooting:

Victim-1:      So in that process, in that process, I was going to go get some backwoods to go
               back home, and before I even got to turn around, they be like [U/I] so before I
               even got to turn around and do anything, the little nigga had the gun already, so
               but I went to swing on ‘em, Charlie took the shit and shot me, he seen me, once I
               fell and got back up, he see my face and he blew it, he left.

Katchee:       So he thought you was Don?
                                                10
         Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 13 of 16




[Operator:     You have one minute left.]

Victim-1:      Yeah, so when I went to, when I went to um, down Stratford they telling me, like,
               they don’t know nothing because they can see me with the blue flag on my face,
               they like oh what’s craccin’, craccin’, so I ain’t tell ‘em nothing, I’m telling
               them like, yeah, what’s craccin’, what’s going on at Bronx River and they like,
               yeah, we just shot some Blood nigga over there.

Victim-1 does not muse to Katchee about what he thinks may have happened—he reports what he

was told. It is no coincidence that what he recounts is corroborated by other evidence that will be

introduced at trial, including video surveillance, evidence from Ventura’s cellphone (which was

found at the scene), and CW-2’s anticipated testimony.

       In sum, Victim-1’s statements about being shot are admissible as co-conspirator

statements. Finally, as set forth in the Government’s motion in limine, even if the Court were

disinclined to admit the statements as co-conspirator statements, they are nonetheless admissible

as statements against penal interest. While Ventura is correct that mere membership in a gang may

not rise to the level of criminal activity, Victim-1’s statements detailing his status in the gang, as

well as his knowledge of ongoing gang activities while he was a member, are indisputably

probative of his agreement to participate in an unlawful criminal enterprise and would be

admissible in a criminal trial against him.

V. The Court Should Admit Evidence Regarding Torres’ Flight from Prosecution

       As the Government established in its motions in limine, Torres’ flight from prosecution,

after the indictment first charging him with racketeering-related crimes was unsealed, is probative

of guilt, and should be admitted at trial.6


6
       In fact, as the Government continues to prepare for trial, it has uncovered additional
evidence—namely, the substance of text messages sent by Torres shortly after agents first tried to

                                                 11
        Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 14 of 16



       In response, Torres does not argue the evidence is inadmissible. 7 Instead, Torres argues

that if evidence of flight comes in, he may automatically introduce additional evidence “in denial

or explanation” of his flight—in particular, his claim that he fled prosecution not due to

consciousness of guilt, but instead due to his fear of retaliation by the Crips. (See Dkt. No. 418 at

10).

       The Government agrees: where evidence of flight “is subject to varying

interpretations . . . [t]he accepted technique is for the judge to receive the evidence and permit the

defendant to bring in evidence in denial or explanation.” United States v. Massei, 1997 WL

570788, at *1 (2d Cir. 1997) (internal quotation and citation omitted)). Thus, the relevant question

here is not whether the defense can admit this alternative explanation evidence, it is how that

evidence would be admitted. Torres appears to contemplate that he should be permitted to submit

a carefully tailored, select portion of his own out-of-court statement, made to an official at the

Metropolitan Detention Center (“MDC”) in Brooklyn, New York, upon his arrival at that facility.

He can do no such thing. As the Court is of course aware, any of the defendant’s out-of-court

statements, if offered for their truth by the defense, are inadmissible hearsay. See Fed. R. Evid.

801; see also United States v. Jackson, 180 F.3d at 73 (affirming the district court’s ruling that

recording excerpts proffered by the defendant consisted largely of the defendant’s “own self-

serving statements, which, as offered by him, are inadmissible hearsay”); United States v. Marin,



arrest him, which indicate that (1) he was aware law enforcement was seeking his arrest, (2) he
was aware he was facing federal charges, and (3) he was attempting to obtain an attorney. These
statements were promptly produced to the defense as Rule 16 material.
7
        In his opposition, Torres appears to assert that Torres’s name was kept under seal when the
S3 Indictment was unsealed on or about May 22, 2018. (See Dkt. No. 418 at 11 n.6.) This is
inaccurate. As the docket reflects, the S3 Indictment was unsealed that day without redaction and,
for the first time, Torres was publicly named as a charged defendant in this case.
                                                 12
        Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 15 of 16



669 F.2d at 84 (“When the defendant seeks to introduce his own prior statement for the truth of

the matter asserted, it is hearsay, and it is not admissible.”). Thus, the only way these self-serving

statements can be introduced by Torres is if he takes the stand.

       Moreover, if Torres does testify, and claims that his flight was unrelated to consciousness

of guilt (or if he denies his membership in or leadership of the Rollin’ 30s Crips, more generally),

the Government will be entitled to impeach him with the remainder of his statement—a statement

in which he admitted that “his rank was ‘G’,” which he went on to explain was just “four steps

removed from the leader of the Crips nationally.” (See Torres Statement, Gov’t Ex. 2.) In other

words, should Torres testify—as he would have to do, in order to admit his alternative explanation

of flight—he will then face potential impeachment with the remainder of the statements he made

to the MDC official. See United States v. Steele, 390 F. App’x 6, 12, 2010 WL 3025200, at *5 (2d

Cir. 2010) (in the context of an alternative explanation for flight, noting the lack of authority for

“the proposition that the district court should preclude the Government from introducing probative

evidence of guilt on the basis that defendant’s proposed defense would require him to prejudice

himself”).

         To the extent that Torres would object to this line of impeachment, due to the fact that he

made these statements in the course of seeking to be housed in the Special Housing Unit (“SHU”)

at MDC, away from his co-conspirators, that argument fails as well. In the ordinary course,

statements like these—made to pretrial officials for purposes of processing defendants and

ensuring inmate safety during pretrial detention—are inadmissible on the issue of guilt in a

criminal judicial proceeding.8 See 18 U.S.C. §§ 3153(c)(1), (c)(3). However, the Second Circuit


8
        It is for this reason that the Government is not otherwise seeking to admit Owen’s statement
to a Pretrial Services Officer in which he also admitted his membership in the Crips.
                                                 13
        Case 1:16-cr-00809-VM Document 427 Filed 01/15/20 Page 16 of 16



has held that such statements are admissible against a defendant when used to impeach the

defendant’s credibility. United States v. Griffith, 385 F.3d 124, 126 (2d Cir. 2004). Accordingly,

Torres’ pre-trial admission that not only was he a member of the Crips, but a high-ranking member,

is admissible to impeach him should he choose to testify.

                                        CONCLUSION

       For the foregoing reasons, as well as those set forth in the Government’s initial motions in

limine and responses, the Court should grant the Government’s motions in their entirety.



       Dated: New York, New York
              January 15, 2020

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                     By:     ___________/s/
                                             Jessica Fender
                                             Anden Chow
                                             Jacqueline Kelly
                                             Assistant United States Attorneys
                                             (212) 637-2276 / 2348 / 2456




                                               14
